Citation Nr: 1623530	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma. 
 
2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and sister


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1984 to April 1988, and had 4 months and 8 days of prior active service.  This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2010 and June 2015 rating decisions by the St. Petersburg Department of Veterans Affairs (VA) Regional Office (RO) that, respectively, denied service connection for asthma and bilateral hearing loss. 

An April 2012 Board decision (by a Veterans Law Judge other than the undersigned) denied the Veteran's appeal seeking service connection for asthma and a TDIU rating.  She appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 Order, the Court endorsed a Joint Motion for Remand by the parties, vacated the Board's decision, and remanded the case to the Board for action in compliance with the Joint Motion.  In May 2013 and in January 2014, the Board remanded the case to the RO for additional evidentiary and due process development, to include affording the Veteran a personal hearing before the Board.  In May 2015, a videoconference hearing was held before the undersigned (to whom this matter was reassigned); a transcript of the hearing is associated with the record.

In June 2015, the Board granted the TDIU claim, and also remanded the case to the RO for additional development of the asthma claim.  In October 2015, the Board again remanded the case to the RO for additional development of both the asthma claim and the newly appealed hearing loss claim.  

The issue of service connection for tinnitus was raised by the Veteran's representative in a May 2016 statement, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

Regarding the claim of service connection for asthma, the Board remanded the case to the RO in October 2015 in order to obtain a VA medical examination and opinion relating to the etiology of the Veteran's asthma.  (The case was previously remanded in June 2015 for a VA examination, because an earlier VA opinion in June 2013 was based on an inaccurate factual finding, but the case had been returned to the Board before an examination was arranged.)  The Veteran underwent a VA examination in October 2015, in which the examiner returned an unfavorable opinion in part because there was no documentation of wheezing during service.  The Board, however, finds that the medical opinion requires clarification, particularly in light of arguments advanced by the Veteran's representative in May 2016.  Specifically, consideration that asthma, including cough variant asthma for which the Veteran has received treatment, does not always present with symptoms of wheezing.  The representative cited to a medical report in its April 2012 Informal Hearing Presentation for the proposition that the absence of wheezing should not exclude a diagnosis of asthma.  Moreover, the representative cited to VA outpatient treatment records from the pulmonary clinic in March 2010 and April 2010, in which the Veteran's care provider diagnosed classic cough variant asthma and pointed out that the Veteran did not wheeze until she was quite flared (during which even spirometry was generally within normal limits).  The care provider also noted that the Veteran's type of asthma was "difficult to recognize as it is manifest mostly by cough and at times chest discomfort... [and] it is often precipitated by a viral URI."  The representative asserted that the Veteran's respiratory complaints in-service of chest discomfort and coughing were symptoms of her current asthma.   

Additionally, the representative raised a new theory of entitlement, namely, service connection for asthma based on aggravation by her service-connected posttraumatic stress disorder (PTSD).  It was claimed that VA medical records suggested a connection between the asthma and PTSD.  For example, in an addendum report dated in January 2011, a clinical psychologist in consultation with another doctor stated that "higher temperatures may cause [the Veteran] to feel uncomfortable and thus increase anxiety, which may indirectly effect asthma."  In a November 2010 mental health admission note, it was reported that the Veteran felt suicidal, began to panic, and was not able to breathe.  A medical opinion addressing this new theory is necessary in order to decide the claim.  

Regarding the claim of service connection for bilateral hearing loss, on June 2015 VA examination the examiner found that hearing loss did not exist prior to service and that there was not a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for the ears.  She concluded that it was less likely than not that the Veteran's hearing loss was due to military noise exposure.  The examiner based her opinion on a review of the claims file, which showed normal hearing bilaterally "through the adjudicated frequencies 500-4000Hz" at the time of the separation physical examination, and on a particular 2005 study regarding noise, military service, and implication for hearing loss, by the IOM (Institute of Medicine).  The Board finds the medical opinion is inadequate, in light of other medical records in the file and the arguments of the Veteran's representative in May 2016.  

The representative asserted that service treatment records showed the Veteran had noise-induced, moderate to severe hearing loss diagnosed after a visit to the firing range in May 1987.  The representative also noted a "highly probative positive nexus opinion" by a treating VA audiologist in May 2010, who found that the Veteran's military noise exposure was more likely than not a contributing factor to her hearing impairment.  Such favorable evidence did not appear to be considered by the June 2015 VA examiner.  The representative also cited to medical studies pertaining to late onset hearing loss that was supportive of the Veteran's claim, which appears to rebut the IOM study relied upon by the VA examiner.  Given the foregoing, the case should be returned for an addendum medical opinion to address the positive medical evidence and research studies and the arguments raised by the representative.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should return the record to the October 2015 VA examiner of for an addendum opinion, or if unavailable, arrange for a VA respiratory diseases examination of the Veteran to ascertain the likely etiology of her asthma.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination/interview of the Veteran, the examiner should provide an opinion that responds to the following: 

What is the likely etiology for the Veteran's asthma, diagnosed as cough variant?  Specifically, (a) is it at least as likely as not (a 50 percent or greater probability) that it was manifested in, or is causally related to, her period of service from October 1984 to April 1988?; and (b) is it at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma was aggravated (i.e., the underlying condition increased in severity beyond natural progression) by her service-connected PTSD?

The examiner should note the following facts of record. Service treatment records (STRs) do not show a diagnosis of, or treatment specifically for, asthma, but the Veteran's complaints in service (in September 1985, February 1987, and August 1987) included shortness of breath and breathing difficulty.  Treatment records from Dr. Silverstein in February 1998 and May 2003 show a diagnosis of chronic asthma, aggravated by allergies.  Statements by the Veteran's sister are to the effect that the Veteran's asthma symptoms have been present ever since her discharge from service.  VA examination reports in January 2010 (PFT only) and March 2010 show a current diagnosis of asthma deemed to be unrelated to complaints of respiratory symptoms in service.  On June 2013 VA examination, the examiner concluded that the Veteran's asthma was unrelated to her service (but the opinion was premised in part on an inaccurate finding that asthma was not diagnosed until 2006).  Recent VA outpatient reports show a diagnosis of cough variant asthma (and allergic rhinitis); in response to the Veteran's request, her treating physician in the allergy clinic in June 2015 reviewed her STRs and opined that the documented respiratory complaints therein were not suggestive of asthma.  Other VA pulmonary clinic records in March 2010 and April 2010 show a diagnosis of classic cough variant asthma that was not always manifested by wheezing, and VA mental health records in November 2010 and January 2011 suggest that the Veteran's PTSD may affect her asthma.  On VA examination in October 2015, the examiner concluded that the Veteran's asthma was unrelated to her service, finding in part that there were no wheezes consistent with asthma that were documented during service, which would be expected, and that there were multiple causes for the Veteran's respiratory complaints in service (but did not explain whether wheezing is consistent with, or symptomatic of, her current cough variant asthma, or opine on whether her service-connected PTSD aggravated her asthma).  

The examiner must include rationale, with reference to supporting data.

2.  The AOJ should return the claims file to the VA examiner of June 2015 for an addendum opinion, or if unavailable, arrange for a VA audiology examination of the Veteran to determine whether it is at least as likely as not (a 50 percent or greater probability) that her currently diagnosed bilateral hearing loss is related to her period of service from October 1984 to April 1988.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner is asked to consider the following facts of record.  In statements, the Veteran asserted that she was exposed to noise on the firing range in service without ear protection, that she had documented hearing loss in service, and that she now wore hearing aids.  Audiograms in service show normal hearing (per VA standards) on the April 1983 and July 1984 enlistment examinations and the March 1988 separation examination, as well as in February 1985 and July 1986.  In May 1987, the Veteran was evaluated for hearing damage after visiting the firing range without ear protection, and the impression was noise-induced hearing loss, bilateral, moderately severe; a military audiogram on June 3, 1987 shows bilateral hearing loss (per VA standards).  On a visit to the military audiology clinic on June 10, 1987, the assessment was that hearing was within normal limits in both ears.  After service, VA outpatient records show that on a May 2010 audiology consult, an audiologist found that the Veteran's "military noise exposure is more likely as not a contributing factor to [her] hearing impairment."  A June 2015 VA examiner found that there was no permanent positive threshold shift for the ears during service and that there was normal hearing in both ears on the military separation examination; she concluded that the Veteran's current bilateral hearing loss was not caused by or a result of an event in military service (but did not discuss favorable evidence in the file including the documentation of hearing loss in service in 1987 and the positive nexus opinion given on a May 2010 VA audiology consult). 

The examiner must include rationale, with reference to supporting data.  The examiner should specifically address the significance, if any, of:  (a) puretone threshold shifts that increased from the time of the enlistment examinations to the time of the separation examination; (b) the documented in-service findings of hearing loss on a May 1987 report and a June 1987 audiogram (i.e., whether they reflect onset of long-term damage, even though it appears to have disappeared by the time of the separation examination when audiogram findings showed hearing was within normal limits); (c) the May 2010 VA audiology consult opinion stating that in-service noise exposure was a likely contributing factor to current hearing loss; and (d) medical studies (e.g., those cited by the Veteran's representative in the May 2016 Informal Hearing Presentation, see footnote on p. 4) pertaining to late onset hearing loss and suggesting that residual long term damage may exist following temporary hearing loss.

3.  Thereafter, the AOJ should review the entire record and readjudicate the claims of service connection for asthma and bilateral hearing loss.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative opportunity to respond, and return the matter to the Board.	

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015). 

